Fourth Court of Appeals
                                        San Antonio, Texas
                                                 October 1, 2020

                                            No. 04-20-00355-CV

      Forrest M. MIMS, Minnie Mims, Ray Reininger, Deborah Reininger, Glenn Thompson, Annette
                       Thompson, Blake C. Brock, and Annette Dannelly-Silva,
                                           Appellants

                                                       v.

                                       CITY OF SEGUIN, TEXAS,
                                               Appellee

                    From the 274th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 17-1304-CV-B
                               Honorable Gary L. Steel, Judge Presiding

                                                   ORDER
              The Appellants’ Motion for Extension of Time to File Brief is hereby GRANTED. Time
      is extended to October 26, 2020.

            It is so ORDERED on October 1, 2020.

                                                        PER CURIAM

            ATTESTED TO: _____________________________
                         Michael A. Cruz,
                         Clerk of Court


cc:             Paul D. Barkhurst                              William M. McKamie
                Barkhurst & Hinojosa P.C.                      Taylor Olson Adkins Sralla & Elam LLP
                11107 Wurzbach Road, Suite 701                 13750 San Pedro Ave., Suite 555
                San Antonio, TX 78230                          San Antonio, TX 78232